THE THIRTEENTH COURT OF APPEALS

                                        13-19-00093-CV


                            In re The Commitment of Robert Flores


                                        On Appeal from the
                          148th District Court of Nueces County, Texas
                               Trial Cause No. 2018DCV-0688-E


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Robert Flores, although he is exempt from payment due to his

inability to pay costs.

       We further order this decision certified below for observance.

April 2, 2020